Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/13/2021 has been entered. Claims 31-34, 37-47, 51, 53-54, 56-61 remain pending in the application. Claims 1-30, 35, 36, 48-50, 52, and 55 have been cancelled. Claims 31, 32, 37-40, 46, and 59 amended, Claim 46 is amended incorporating the limitation in cancelled claim 35. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/02/2021
Claims 31-34, 37-47, 51, 53-54, 56-61 are examined on the merits.
Response to Arguments
Applicant’s arguments, see page 8, with respect to the rejection of claims 31-34, 37-38, 40-47, 51, 53-53, and 56-48  under 35 USC 103, have been fully considered but they are not persuasive. 
In response to applicant's argument that the cited prior art reference Jamshidi cannot be combined with the cited references without using Applicant’s claim as a blueprint, and it is only by impermissible hindsight that Jamshidi is being allegedly combined with the claimed invention. Examiner further notes, the Applicant does not explicitly state which limitations are not met by the prior art references and that the Applicant merely cites “amended claim elements and various other claim elements are not taught nor suggested by Jamshidi”. The examiner respectfully disagree with the argument that Jamshidi reference cannot be combined with the cited references and that the combination relies on hindsight. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Yarger’07 discloses a suction apparatus comprising plurality of protuberances (figure 3c, ridges 17) disposed around the primary opening (figure 3c, tip end opening 16), each protuberance comprising a continuous ridge that extends along the body ([0038] ridges 17 that extend along the body of the tip end portion 18). Yarger’07 does not disclose the continuous ridge that extends distally relative to the primary opening. Jamshidi teaches fins (figure 4, 24) that extends distally relative to the primary opening (col 3 lines 20-21, fins 24 preferably extend beyond tube 24 in the direction of distal end 14). Although Jamshidi teaches fins comprising notches (figure 4, 25) extending through the fins toward tube, Jamshidi teaches the distal portion of fins extend beyond the primary opening (figure 2, 20) in order to improve efficiency achieved by reducing clogging of the vacuum tube tip with loose tissue by providing fins proximate the distal end of the tip (col 1 lines 40-45) and fins extend away from peripheral wall of opening to hold the tissue away from the openings (col 3 lines 55-56). Therefore, it would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention would have motivation to modify the continuous ridges of Yarger’07 to incorporate the teachings of Jamshidi and provide the continuous ridge that extends distally relative to the primary opening in order to hold the tissue away from the opening.
In response to applicant argument the design of the Jamshidi appears to be intrinsically unsafe for use. The cut out regions provide regions for soft tissue to be caught and otherwise tear or be damaged as a result of using the device described in the Jamshidi. Applicant submits that Jamshidi cannot be combined with the cited references without using Applicant's claims as a blueprint. Further, the wedges of Jamshidi and the manner in which they jut out with gaps around them suggests they may be prone to breaking off in the body. To combine Jamshidi with the prior art references would render tissue by providing fins proximate the distal end of the tip (col 1 lines 40-45), While Yarer’07 provides protuberances comprising continues ridge except the continues ridge terminates at a lip that extends distally relative to the primary opening. In the examiner’s view, if the ordinary skill in the art have modified the protuberances of Yarger’07 to incorporate the teachings of Jamshidi, they would rather cure the deficiency of Yarger’07 (the ridges terminates at a primary opening which causes clogging due to adjacent tissue wall blocks the primary opening) to incorporate the teachings of Jamshidi (distal end of fins extend away from the peripheral wall of opening) than modifying the continuous ridge of Yarger’07 with notches or gaps of Jamshidi. Thus, if the device is modified by ordinary skill in the art before the effective filing date of the claimed invention, the device would not have any gaps within the protuberances, rather have continuous ridge with distally extended lip, and therefore the device would not appears to be intrinsically unsafe for use without any gaps, and also the device would be suitable for their intended purpose.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 31-34, 37-38, 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Yarger (US 20070203449 A1, hereinafter 'Yarger'07) in view of Jamshidi (US 5489276 A).
Regarding claim 31, Yarger’07 discloses a suction apparatus (figures 1-3, surgical aspirator tip 13) comprising: 
a suction head (figures 3a-c, tip end portion 18) comprising a body (figure 3c, the body of tip end portion 18), a distal end face (Examiner’s annotated figure, distal end face, also see figure 3b) and a proximal end face (Examiner’s annotated figure, proximal end face), the suction head defining a plurality of suction head grooves (figure 3b, grooves 21a-d); 
the body defining a primary opening (figure 3A-C, tip end opening 16) and a suction head bore (see figure 3a, inner passage of tip end portion 18, also figure 3c, the inner passage is illustrated as dashed line), the distal end face surrounding the primary opening (see figure 3b-c, the tip end opening 16 is surrounded by the distal end face), the proximal end face defining an output aperture (Examiner’s annotated figure, output aperture), the output aperture in fluid communication with the suction head bore and the primary opening (see figure 3A, the suction head defines inner bore which would allow fluid communication between the output aperture and the primary opening); and 
a plurality of protuberances (figure 3c, ridges 17) disposed around the primary opening, each protuberance comprising a continuous ridge (figure 3c, ridge 17) that extends along the body ([0038] ridges 17 that extend along the body of the tip end portion 18) and terminates at a lip (examiner’s annotated figure, lip), wherein a first suction head groove (figure 3b, groove 21a) is disposed next to each continuous ridge (referring figure 3b, first suction head groove 21a is disposed between continuous ridges 17), wherein each suction head groove defines a plurality of suction head apertures (figure 3c, tip 
Yarger’07 does not disclose a lip that extends distally relative to the primary opening, and the continuous ridge has an approximately constant width along its length.
Although, Yarger’07 does not explicitly disclose the continuous ridge has an approximately constant width along its length, Yarger’07 disclose the tip end ridges 17 attains a specific result that allows the grooves 21 to stay open and since it attains that result then the width of 17 is a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Yarger’07 by making the continues ridge has an approximately constant width along its length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, the device of Yarger’07 would not operate differently with the claimed dimension and since the size and shape of the ridge 17 are intended to bridging the adjacent soft tissue and maintaining the channels in the grooves 21 open for flow of fluid ([0038]), and further the applicant places no criticality on the ranged claimed (specification pp. [0184] “the length, width, and height of an exemplary protuberance range from about 0.001 inches to about 0.20 inches” and the protuberances can include any suitable shape and dimension for use with a suction head)
Yarger’07 is still silent as to a lip that extends distally relative to the primary opening.

Jamshidi provide a plurality of fins terminates at a distal end portion of fins 24 that extend beyond tube in the direction of distal end in order to improve efficiency achieved by reducing clogging of the vacuum tube tip with loose tissue by providing fins proximate the distal end of the tip (col 1 lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protuberances of Yarger’07 to incorporate the teachings of Jamshidi and provide a protuberances that terminates at a lip that extends distally relative to the primary opening.

    PNG
    media_image1.png
    174
    306
    media_image1.png
    Greyscale

Regarding claim 32, Yarger’07, modified by Jamshidi, teaches the device according to Claim 31.
Yarger’07 further discloses wherein the plurality of protuberances is two protuberances ([0038] the tip end portion 18 is preferably formed with four tip end ridges 17) wherein the body comprises the lip (see examiner’s annotated figure above, distal end face /lip) that defines the primary opening (figure 3c, tip end opening 16).
Regarding claim 33, Yareger’07, modified by Jamshidi, teaches the device according to Claim 32.
Yarger’07 further discloses wherein the plurality of protuberances is four protuberances ([0038] the tip end portion 18 is preferably formed with four tip end ridges 17), wherein the protuberances are 
Regarding claim 34, Yareger’07, modified by Jamshidi, teaches the device according to Claim 31.
Yarger’07 further discloses wherein the plurality of protuberances is two or more protuberances ([0038] the tip end portion 18 is preferably formed with four tip end ridges 17).
Regarding claim 37, Yarger’07, modified by Jamshidi, teaches the device according to Claim 31.
	Yarger’07 does not disclose wherein the protuberances extending distally relative to the primary opening define one or more flow paths in fluid communication with the output aperture.
	Jamshidi teaches wherein extending distally relative to the primary opening define one or more flow paths (see examiner’s annotated figure, fluid path) in fluid communication with the output aperture (Examiner’s annotated figure, the extended fins 24 of Jamshidi define fluid paths between them which is in fluid communication with the distal end 14 and further tube 12).
	Jamishidi provides extended fins that create fluid paths between them and further the fluid paths are in communication with the distal end of tube in order to increase the efficiency of aspirating liquids and small solids in proximate loose tissue by reducing clogging of the vacuum tip with fins proximate the distal end of the tip (col 1 lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protuberances of Yarger’07 to incorporate the teachings of Jamishidi and provide protuberances extending distally relative to the primary opening defining one or more flow paths in fluid communication with the output aperture.

    PNG
    media_image2.png
    274
    370
    media_image2.png
    Greyscale

Regarding claim 38, Yarger’07, modified by Jamishidi, teaches the device according to Claim 37.
	Yarger’07 does not discloses the one or more flow paths are further defined relative to a tissue surface, the tissue surface tented, by one or more of protuberances, to form at least a portion of the one or more flow paths 
Jamishidi teaches the one or more flow paths are further defined relative to a tissue surface, the tissue surface tented, by one or more of the protuberances, to form at least a portion of the one or more flow paths (col 1 line 64- col2 line 2, The fin may have one or more notches extending through the fin toward the tube a suction is created into the tube through the openings loose tissue drawn toward the openings is held away from the openings by the fins. Liquids and small solids are allowed to flow through the notches into the openings).
Jamshidi provides fins that have one or more notches extending through the fin toward the tube, and allows liquids and small solids flow through the notches into the opening while holding away tented tissue created by suction, in order to increase the efficiency of aspirating liquids and small solids in proximate loose tissue by reducing clogging of the vacuum tip with fins proximate the distal end of the tip (col 1 lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protuberances of Yarger’07 to 
Regarding claim 39, Yarger’07, modified by Jamishidi, teaches the device according to Claim 31.
	Yarger’07 further discloses a handle (figure 2, handle member) comprising a sleeve mount (figure 2, coupling member 26) comprises a proximal tubular member end face (examiner’s annotate figure, proximal tubular end face) is disposed with the handle, wherein the tubular member extends from the sleeve mount.

    PNG
    media_image3.png
    548
    353
    media_image3.png
    Greyscale

	Regarding claim 40, Yarger’07 discloses a suction apparatus comprising:

	An injection molded body defining a bore (body of tip end portion 18, further [0070] the tip of the present invention may be formed by injection molding) defining a bore (see figure 3a, inner passage of tip end portion 18, which illustrated as dashed line in figure 3c), the bore defining a longitudinal axis (examiner’s annotated figure 3c, longitudinal axis), the body having a proximal end (examiner’s annotated figure 3c, proximal end) and a distal end (examiner’s annotated figure 3c, distal end), the bore in fluid communication with a central opening (figure 3b, tip end opening or orifice 16),

    PNG
    media_image4.png
    287
    401
    media_image4.png
    Greyscale

	Two or more protuberances (figure 3b, tip end ridges 17) arranged around the longitudinal axis (see figure 3b, and annotated figure 3c, tip end ridges 17 arranged around the longitudinal axis), each of the one or more protuberances being an extension of a surface of the body in one or more directions ([0038] the tip end portion 18 is formed with tip end projections or ridges 17 that extend along the tip end portion 18), wherein each protuberance is a molded continuous ridge that extends along the body and terminates at a lip (examiner’s annotated figure above, lip) bounded by the central opening ([0070] tip 13 of the present invention may be formed by injection molding, also see figure 3c, the tip end opening 16 is structured by lip and ridges 17), wherein lip tapers toward bore (see figure 3c, tip end 
	A plurality of grooves (figure 3b, tip end grooves 21a-d) arranged around the longitudinal axis, each of the grooves being a deformation of the surface of the body, wherein the plurality of grooves define a plurality of vent holes ([0039], tip end apertures 19 are formed on tip end grooves 21, also see figure 3c), wherein the vent holes extend laterally through the suction head to another groove ([0039] “each tip end aperture 19 extends laterally through the tip end portion from a first tip end groove 21 to an adjacent tip end groove 21”), wherein all of the vent holes are in fluid communication with the bore and central opening ([0039] “The tip end apertures 19 intersect the tip end opening 16, such that the tip end apertures 19 are in communication with the tip end opening 16”).
	Yarger’07 does not disclose, wherein a distal end of each protuberance extends beyond the central opening a distance D, and wherein the continuous ridge has an approximately constant width along its length.
Although, Yarger’07 does not explicitly disclose the continuous ridge has an approximately constant width along its length, Yarger’07 disclose the tip end ridges 17 attains a specific result that allows the grooves 21 to stay open and since it attains that result then the width of 17 is a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Yarger’07 by making the continues ridge has an approximately constant width along its length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, the device of Yarger’07 would not operate differently with the claimed dimension and since the size and shape of the ridge 17 are intended to bridging the adjacent soft tissue and maintaining the channels in the grooves 21 open for flow of fluid ([0038]), and further 
Yareger’07 is still silent as to wherein a distal end of each protuberance extends beyond the central opening a distance D.
	Jamshidi teaches wherein a distal end of each protuberance extends beyond the central opening a distance D (Examiner’s annotated figure below, distance D).
Jamshidi provides protuberances extends beyond the central opening in order to improve efficiency achieved by reducing clogging of the vacuum tube tip with loose tissue by providing fins proximate the distal end of the tip (col 1 lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protuberances of Yarger’07 to incorporate the teachings of Jamshidi and provide a protuberances that extends beyond the central opening a distance D.

    PNG
    media_image5.png
    509
    343
    media_image5.png
    Greyscale

Regarding claim 41, Yarger’07, modified by Jamshidi, teaches the device according to Claim 40.
Yarger’07 does not teach D ranges from about 0.002 inches to about 0.1 inches.
Jamshidi is still silent as to D ranges from about 0.002 inches to about 0.1 inches.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Yarger’07, modified by Jamshidi, to have D ranges from about 0.002 inches to about 0.1 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
Regarding claim 42, Yarger’07, modified by Jamshidi, teaches the device according to Claim 40.
Yarger’07 further discloses the suction head has a cruciform cross-sectional shape defined by the central opening and four surface extensions of the housing (see figure 3B, central opening 16 surrounded by four ridges 17 which forms cruciform cross-sectional shape), wherein the one or more protuberances is two protuberances or four protuberances ([0038] the tip end portion 18 is preferably formed with four tip end ridges 17).
Regarding claim 43, Yarger’07, modified by Jamshidi, teaches the device according to Claim 40.
Yarger’07 further discloses wherein the body comprises a ring-shaped distal end face encircling the bore (see examiner’s annotated figure 3c above, distal end/lip is ring-shaped).
Yarger’07 does not disclose the distal end of each protuberance cantilevered relative to the ring-shaped distal end face.
Jamshidi teaches the distal end of each protuberance (figure 4 fins 24) cantilevered relative to the ring-shaped distal end face (col 3 lines 20-21, fins 24 preferably extend beyond tube 24 in the direction of distal end 14 distal end).
Jamshidi provides extend fins beyond tube in the direction of distal end in order to improve efficiency achieved by reducing clogging of the vacuum tube tip with loose tissue by providing fins proximate the distal end of the tip (col 1 lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
Regarding claim 44, Yarger’07, modified by Jamshidi, teaches the device according to Claim 40.
	Yarger’07 further disclose the distal end of each protuberance is arranged relative to the central opening such that tissue contact the distal end protuberances define one or more fluid flow paths relative to the central opening ([0038] tip end ridges 17 are capable of bridging the adjacent soft tissue and maintain the channels in the groves 21, further [0039] gases, fluids, and materials may flow within the groves 21, through the tip end orifice 19, and into the opening 16 in the distal end of the neck portion 14).
Regarding claim 45, Yarger’07, modified by Jamshidi, teaches the device according to Claim 44.
	Yarger’07 further disclose wherein the one or more fluid flow paths are defined by one or more tissue regions ([0069] when placing the tip end portion 17 within a body cavity, the tip end ridges 17 bridge the adjacent soft tissue and maintain channels open in the groves 21).
Claims 46-47, 51, 53-61 are rejected under 35 U.S.C. 103 as being unpatentable over Yarger'07 in view of Jamshidi, and in further view of Yarger (US 20110028939 A1, hereinafter ‘Yarger’11’)
Regarding claim 46, Yarger’07 disclose a suction head of an aspirator (figures 3a-c, tip end portion 18) comprising:
A handle member comprising a polymer ([0036] “The handle member 20 and tubular neck member 14 are constructed from a rigid or semi-rigid, resiliently deformable material that is adaptable for use in the medical arts. Preferably, polymeric or resinous plastic is used”).
A tubular member (figure 3a, neck member 14) defining a tubular bore (figure 3a, interior 15), and a proximal tubular end face (see examiner’s annotated figure, proximal tubular end face); and
	 A unitary housing (see figure 3c, the body of tip end portion 18 comprises ridges 17 and grooves 21 without any gaps, therefore it is unitary construction) comprising a distal end (examiner’s annotated 

    PNG
    media_image4.png
    287
    401
    media_image4.png
    Greyscale
	
A central bore defined by the unitary housing (see figure 3a, inner passage of tip end portion 18, also figure 3c, the inner passage is illustrated as dashed line), the central bore defining a longitudinal axis of the suction head (see examiner’s annotated figure 3c above, longitudinal axis) and in fluid communication with a central opening (figure 3c, tip end opening 16) by the unitary housing,
	One or more vent ports (figure 3c, tip end apertures 19) arranged in a first configuration (figure 3c, four sides where grooves 21a-d) relative to the longitudinal axis (see figure 3c, vent ports are formed in tip end grooves 21), wherein each of the one or more vent is defined by the unitary housing (figure 3c, tip end apertures 19 are appeared on the body of tip end portion 18), and
	One or more protuberance (figures 3a-c, tip end ridges 17) arranged in a second configuration (see figure 3b and C, four corners where ridges 17 are) relative to the longitudinal axis, wherein each of one or more protuberances is defined by the unitary housing (the housing is defined by the first and the second configurations, and the second configuration defines one or more protuberances), and each 

    PNG
    media_image3.png
    548
    353
    media_image3.png
    Greyscale

Yarger’07 does not disclose the tubular member is a metal tubular member comprising a flared end; and the first portion of the one or more protuberances is cantilevered relative to the proximal end, the continuous ridge has an approximately constant width along its length, and the lip extends distally 
Although, Yarger’07 does not explicitly disclose the continuous ridge has an approximately constant width along its length, Yarger’07 disclose the tip end ridges 17 attains a specific result that allows the grooves 21 to stay open and since it attains that result then the width of 17 is a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Yarger’07 by making the continues ridge has an approximately constant width along its length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In this case, the device of Yarger’07 would not operate differently with the claimed dimension and since the size and shape of the ridge 17 are intended to bridging the adjacent soft tissue and maintaining the channels in the grooves 21 open for flow of fluid ([0038]), and further the applicant places no criticality on the ranged claimed (specification pp. [0184] “the length, width, and height of an exemplary protuberance range from about 0.001 inches to about 0.20 inches” and the protuberances can include any suitable shape and dimension for use with a suction head)
	Yarger’07 is still silent as to the tubular member is the metal tubular member, the metal tubular member comprising a flared end, the first portion of the one or more protuberances is cantilevered relative to the proximal end, and the lip extends distally relative to central opening, the flared end disposed in the suction head in fluid communication with the central bore.
Yarger’11 teaches a metal tubular member (figure 1, cannula 18, [0016] the cannula 18 is preferably construed from a suitable metal), the metal tubular member comprising a flared end (figure 2, flared end 68), and the flared end disposed in the suction head (referring figure 3, flared end 68 
Yarger’11 provides a cannula comprising flared end, and the flared end disposed in the body of the tip guard and this allows fluid communication with the inner passage of tip guard with the inner passage of the cannula in order to prevent the end tip guard from detaching from the cannula during cleaning process ([0023]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of tubular member of Yarger’07 to incorporate the teachings of Yarger’11 to provide the flared end tubular member in order to prevent the suction head detaching from the cannula.
Yarger’07, as modified by Yarger’11, is still silent as to the first portion of the one or more protuberances is cantilevered relative to the proximal end, and the lip extends distally relative to central opening.
	Jamishidi teaches the first portion of the one or more protuberances (col 3 lines 20-21, Portion of fins 24 that extends beyond tube 24 in the direction of distal end 14) is cantilevered relative to the proximal end (see figure 4, extended portion fin 24 is cantilevered relative to proximal portion of fin 24), and the lip extends distally relative to central opening (col 3 lines 20-21, fins 24 preferably extend beyond tube 24 in the direction of distal end 14).
Jamshidi provide fins that extends beyond tube in the direction of distal end and also fins are cantilevered relative to proximal portion of fins improve efficiency achieved by reducing clogging of the vacuum tube tip with loose tissue by providing fins proximate the distal end of the tip (col 1 lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protuberances of Yarger’07 to incorporate the teachings 
Regarding claim 47, Yarger’07, as modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’07 further discloses one or more of the one or more protuberances extend from the housing such that upon tissue contact the one or more protuberances at least partially define one or more fluid flow paths ([0038] the tip end ridges 17 are capable of bridging the adjacent soft tissue and maintaining the channels in the grooves 21 open for the flow of fluid, gas, and materials through the channels).
Regarding claim 51, Yarger’07, modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’’07 further discloses one or more of the one or more protuberances (figure 3c, ridges 17) comprises a second portion cantilevered relative to and extending radially from a surface of the housing ([0038] ridges 17 that extend along the body of the tip end portion 18).
	Regarding claim 53, Yarger’07, modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’07 further discloses the second configuration (figure 3c, four sides where ridges 17) of the one or more protuberances comprises a symmetrical arrangement of each of the protuberances relative to the longitudinal axis ([0038] The tip end portion 18 is preferably formed with four tip end ridges 17 that are generally the same size and shape and equidistant from one another, each ridge 17 being diametrically opposite another ridge 17).
	Regarding claim 54, Yarger’07 modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.

	Regarding claim 56, Yarger’07 modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’07 further discloses one or more protuberances protrude from the housing (figure 3b, ridges 17), and wherein the housing defines a plurality of recessed regions (figure 3b, grooves 21a-d).
	Regarding claim 57, Yarger’07, modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’07 further discloses N is a natural number and the one or more protuberances is a natural number less than or equal to eight ([0038] tip end portion preferably formed with four tip end ridges 17).
	Regarding claim 58, Yareger’07, modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’07 further discloses wherein the first shape is selected from the group consisting of a bulb, a knob, ellipsoidal, a conic section, a frustum, a sphere, a truncated ellipsoid, a half sphere, and a shape defined by a surface of revolution (see figure 3c, the tip end portion 18 having ellipsoidal shape).
	Regarding claim 59, Yarger’07, modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’07 further discloses the housing tapers to a substantially elliptical opening (figure 3c, tip end opening 16), the elliptical opening defined by the housing and in fluid communication with the central bore ([0038] tip end portion 18 defines a tip end opening or orifice 16 which gases, fluids, and materials can flow to interior 15 which illustrated in dash lined in figure 3c).
Regarding claim 60, Yarger’07, modified by Yarger’11 and Jamshidi, teaches the device according to Claim 59.
	Yarger’07 further disclose a tubular member (figure 3a, tubular neck member 14), the tubular member disposed in the housing and extending through the elliptical opening (see figure 3c, the tubular member 14 illustrated as dashed line which disposed within tip end portion 18 and extend through opening 16), the tubular member in fluid communication with the central bore and the one or more vent ports ([0039] tip end apertures 19 are in communication with the tip end opening 16. In this manner, gases, fluids, and materials may flow within the grooves 21, through the tip end orifices 19, and into the opening 16 in the distal end of the neck portion 14).
Regarding claim 61, Yarger’07, modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’07 further discloses a handle (figure 2, handle member 20) comprising a cylindrical sleeve mount (figure 2, tube coupling member 24) extending from the handle, a tubular member (figure 2, neck member 14) extending from the handle and having a proximal end (figure 2, proximal end of neck member 14 where coupled to tip end portion 18), wherein the housing is secured to the proximal end.
	Yarger’07 does not disclose the proximal end of the tubular member is flared.
Yareger’11 teaches the tubular member having a flared proximal end (figure 2, flared end 68), wherein the housing (figure 3, tip guard 46) is secured to the proximal end ([0026] tip guard 46 is molded onto the flared end 68).
	Yarger’11 provides flared end cannula in order to prevent the tip guard detaching from the cannula ([0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal end of tubular member of Yarger’07 to incorporate the teachings of Yarger’11 to provide the flared end tubular member.
Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yarger (US 4867747) teaches a suction device comprising an aspirator tube and tip guard.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/S.H./Examiner, Art Unit 3781           

/KAI H WENG/Examiner, Art Unit 3781